Citation Nr: 0711556	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-29 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected chronic lumbar degenerative disc 
disease with right L5 radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to May 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision by which the RO assigned an 
initial 10 percent evaluation of the veteran's service-
connected chronic lumbar degenerative disc disease with right 
L5 radiculopathy.  The veteran contested the initial rating 
assigned.  By March 2001 rating decision, the RO increased 
that rating to 20 percent.  Although each increase represents 
a grant of benefits, a decision awarding a higher rating, but 
less that the maximum available benefit, does not abrogate 
the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, this matter continues before the Board.

In November 2003, the veteran testified at a hearing before a 
hearing officer at the RO.


FINDING OF FACT

The veteran's service-connected chronic lumbar degenerative 
disc disease with right L5 radiculopathy is manifested by no 
more than minimal symptomatology with no incapacitating 
episodes, no ankylosis, no separate neurological 
manifestations, and forward flexion to greater than 30 
degrees.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the veteran's service-connected 
chronic lumbar degenerative disc disease with right L5 
radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 
5293 (prior to September 23, 2002); Diagnostic Code 5293 
(between September 23, 2002 and September 25, 2003); 
Diagnostic Codes 5235 to 5243 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a February 2002 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claim 
and effectively informed the veteran to submit any relevant 
evidence in his possession.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claim is denied, 
and an effective date will not be assigned.  

Similarly, the Board finds that the veteran has not been 
prejudiced by any timing deficiencies in the VCAA 
notification letter he received.  In that regard, because the 
rating decision on appeal that denied the veteran's claim was 
dated prior to the enactment of VCAA, the veteran obviously 
could not have received a pre-decision VCAA notice.  The 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran for several reasons.  The VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board.  The 
veteran has had several years to respond to it.  As well, the 
veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VCAA notice.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service VA and non-VA medical records.  The record 
also contains hearing transcripts and copies of medical 
examination reports completed in furtherance of the veteran's 
claim.  There is no indication that any relevant evidence is 
missing from the claims file.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected low back disability has been 
rated 20 percent by the RO under the provisions of Diagnostic 
Code 5293.  38 C.F.R. § 4.71a (effective prior to September 
23, 2002).  

The criteria for rating disabilities of the spine have 
undergone significant changes in recent years.  Diagnostic 
Code 5293, which pertains to intervertebral disc syndrome, 
was amended effective September 23, 2002 and September 26, 
2003, when the diagnostic code pertaining to it was changed 
to 5243.  Effective September 26, 2003, the provisions 
pertinent to the spine in general were amended.  The new 
spinal rating schedule includes Diagnostic Codes 5235 to 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOPGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected low back disability under both 
the former and the current schedular criteria, keeping in 
mind that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005); 
VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was provided 
for severe; recurring attacks with little intermittent 
relief.  Moderate; recurring attacks were provided a 20 
percent rating and mild attacks were given a 10 percent 
rating.  A noncompensable rating was assigned for 
postoperative, cured intervertebral disc syndrome.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 
2002).

The Board observes in passing that words such as "mild", 
"moderate" and " severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2006).

Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes was as follows:

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20 % With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months

10 % With incapacitating episodes having a total duration of 
10 at least one week but less than 2 weeks during the past 12 
months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 
23, 2002 to September 25, 2003).

The rating criteria for intervertebral disc syndrome were 
essentially unchanged, although renumbered, when the new 
rating formula for rating disabilities of the spine became 
effective September 26, 2003.  The current formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
is as follows:

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20 % With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months;

10 % With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

See 38 C.F.R. § 4.71, Plate V (2006).

Factual Background 

In March 1996, B.J. Pembaur, M.D. observed mild scoliosis and 
chronic low back pain.  

In a November 1996 letter, D.H. Gillis, M.D. noted an absence 
of curvature at the lumbosacral junction, and there were 
increased spasms in the paravertebral muscle groups 
bilaterally on touch and palpation.  Range of motion was 
decreased by 40 or 50 percent of normal due to increased 
muscle spasms tenderness to touch.  Dr. Gillis diagnosed 
chronic sprain/strain of the lumbosacral spine secondary to 
mechanical low back deformity (L5-S1 retrolithesis and 
degenerative disc disease) and aggravation of a pre-existing 
condition secondary to an incident in 1984 as well as early 
osteoarthritis of the lumbosacral junction.

At a June 1997 RO hearing, the veteran testified that his low 
back muscles felt tight and stiff.  Ascending steps was 
strenuous.  After using a broom or mop, his back muscles 
became sore, and he required rest.  

In an April 1998 letter, a private physician noted that the 
veteran complained of occasional severe pain and discomfort 
in the low back related to work or activities of daily 
living.  The veteran, apparently, sought VA treatment for 
flare-ups.  There was loss of lumbar lordosis and the low 
back muscles were tender to palpation.  Range of motion of 
the thoracolumbar spine was decreased 30 to 40 percent in all 
directions.  The physician diagnosed chronic sprain/strain of 
the lumbosacral spine and osteoarthritis of the lumbosacral 
spine at the L5-S1 level. 

On May 1998 VA neurologic examination, the veteran complained 
of constant low back pain and indicated that his pain was a 
six on a scale of one to 10.  The examiner diagnosed 
lumbosacral strain.  An X-ray study of the lumbosacral spine 
was normal.

On May 1998 VA orthopedic examination, there was increased 
lumbar lordosis.  The musculature of the back was normal.  
Back range of motion was as follows: forward flexion was from 
zero to 80 degrees, extension was from zero to 20 degrees, 
right and left flexion was from zero to 30 degrees 
bilaterally.  The examiner diagnosed degenerative disc 
disease of the lumbar spine and chronic right L5 
radiculopathy as seen on electromyogram.  

A May 1999 private medical examination report indicated 
symptoms of low back pain as well as stiffness of numbness of 
the legs.  

On May 2002 VA orthopedic examination report, the examiner 
noted that the veteran took no prescription medication for 
his back condition.  Rather, he used over-the-counter 
analgesics on occasion.  He also used a heating pad, icing, 
soaking, and massaging.  The veteran denied flare-ups and 
indicated that the symptoms were constant.  The veteran used 
a back brace while performing outside chores.  The veteran 
stated that he would be more active if it were not for his 
low back symptomatology.  Objectively, the examiner observed 
that the veteran was in no apparent distress and that his 
spine was not painful on motion.  During a flare-up or 
following repetitive use, the veteran was additionally 
limited by pain.  However, there was no objective evidence of 
painful motion, spasm, weakness, or tenderness.  There was no 
postural abnormality or fixed deformity.  The musculature of 
the back was normal to visual inspection and to palpation.  
On neurologic testing, the examiner indicated that the 
veteran put forth very little effort.  On range of motion 
testing, the veteran put forth almost no effort and jerked 
back and forth.  He flexed his back to 50 degrees and 
extended it to 10 degrees.  Lateral bending and rotation was 
to 10 degrees.  The examiner observed that when moving around 
the room and taking his shoes and socks off, the veteran 
exhibited better range of motion.  He actively resisted 
testing thereby demonstrating excellent strength of 5/5.  An 
X-ray study of the lumbosacral spine was normal.  The 
examiner diagnosed mild lumbosacral degenerative disc disease 
with no evidence of radiculopathy.  There was clinical 
evidence of peripheral neuropathy secondary to diabetes 
mellitus.  

On April 2004 VA orthopedic examination, the veteran was in 
no apparent distress.  He made no effort to comply with the 
examination and sat unmoving during the attempted 
examination.  The spine, posture, gait, symmetry of spinal 
motion, and curvature of the spine were within normal limits.  
There was no objective evidence of pain.  The veteran made no 
attempt to move during range of motion testing.  Nonetheless, 
the veteran moved easily in all directions when not being 
formally examined.  There was excellent strength and 
resistance.  During flare-ups or following repetitive use, 
the veteran was not additionally limited by pain, weakened 
movement, excess fatigability, or incoordination.  There was 
no objective evidence of painful motion, spasm, weakness, or 
tenderness.  There was no postural abnormality, fixed 
deformity, or abnormality of musculature of the back.  The 
veteran made no effort on neurologic testing.  However, when 
actively resisting passive range of motion testing, he 
demonstrated excellent strength in the trunk and legs.  The 
examiner noted that the veteran's gait was fascinating.  He 
shuffled without lifting his feet from the floor without 
moving his ankles.  This required quite a bit of strength.  
When leaving the examining room, the veteran was observed 
ambulating normally without difficulty.  There were no 
incapacitating episodes during the previous 12 months.  The 
examiner noted that a magnetic resonance imaging (MRI) of the 
lumbar spine performed in January 2004 showed mild 
degenerative changes of the lower lumbar spine.  There was a 
signal abnormality without L2, L3, and S1 that was 
nonspecific.  The examiner diagnosed radiologic evidence of 
degenerative joint disease of the lumbosacral spine.  The 
previous diagnosis of degenerative disc disease had resolved 
by MRI criteria.  The examiner observed that the veteran was 
attempting to demonstrate complete and total disability but 
in attempting to do so, he merely demonstrated a pattern of 
malingering.  The examiner opined that the veteran had no 
clinical findings consistent with a back disability.  The 
examiner opined that the veteran did not have peripheral 
neuropathy secondary to diabetes mellitus or any other cause.  
The veteran's performance on examination led the examiner to 
conclude that his sensory deficits of the past were not 
truthful.  The examiner finally opined that range of motion 
and spinal function were not additionally limited by pain, 
fatigue, weakness, or lack of endurance.

A May 2002 X-ray study of the lumbosacral spine revealed that 
lumbar alignment was intact and that disc spaces were 
preserved.  The X-ray study was assessed as normal.

Discussion

Under Diagnostic Code 5293 effective prior to September 23, 
2002, a 40 percent evaluation is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective prior to September 
23, 2002).  The veteran has consistently complained of low 
back pain.  The pain, however, cannot be said to be severe, 
as the veteran himself assessed it only as a six on a scale 
of one to 10.  As well, the veteran has not complained of 
"attacks" so much as he reported consistent pain.  Because 
severe recurring attacks with little intermittent relief have 
not been shown, a 40 percent evaluation under the original 
Diagnostic Code 5293 is not warranted.  Id.  

Under the version of Diagnostic Code 5293 effective between 
September 23, 2002 and September 25, 2003, a 40 percent 
evaluation for the veteran's service-connected disability is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective between September 23, 2002 and September 25, 
2003).  A 40 percent rating under this provision would 
require incapacitating episodes with a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  The evidence does not reflect incapacitating 
episodes at any time.  Thus, the criteria for a 40 percent 
evaluation are not met.  Id.  The Board will not discuss 
entitlement to a 40 percent evaluation under the current 
Diagnostic Code 5243 because its provisions are identical to 
the foregoing provision.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2006).  

The Board observes that the veteran would not fare better 
under any other provision pertinent to the spine in effect 
before September 26, 2003.  Diagnostic Codes 5285 (residuals 
of vertebral fractures), 5286 (complete bony fixation of the 
spine), and 5289 (ankylosis of the lumbar spine) are 
inapplicable because the relevant manifestations are not 
shown.  The Board has not discussed provisions unrelated to 
the lumbar spine.  A 40 percent evaluation would not be 
warranted under Diagnostic Code 5292 (limitation of motion of 
the lumbar spine) because whether the veteran suffers from 
limitation of motion of the lumbar spine is suspect and 
because movement has been assessed as normal.  In any event 
severe lumbar range of motion has never been objectively 
noted.  Diagnostic Codes 5294 (sacro-iliac injury and 
weakness) and 5295 (lumbosacral strain) are rated under the 
same criteria.  A 40 percent evaluation would entail severe 
symptoms; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  None of the foregoing symptoms have been 
complained of or shown on objective examination, and an 
increased rating under these provisions is not warranted.  
38 C.F.R. § 4.71a Diagnostic Codes 5285 to 5295 (effective 
before September 26, 2003).  

Under the present criteria for rating disabilities of the 
spine, a 40 percent evaluation is not for application.  Such 
an evaluation would necessitate favorable ankylosis of the 
entire thoracolumbar spine, and no ankylosis of any kind has 
been diagnosed.  A 40 percent evaluation could also be 
granted with forward flexion of the thoracolumbar spine of 30 
degrees or less.  Accurate range of motion measurement are 
unavailable for recent years, but in April 1998 forward 
flexion of the thoracolumbar spine was decreased 30 to 40 
percent of normal, which means that range of motion of the 
thoracolumbar spine was greater than 30 degrees.  Just one 
month later, forward flexion of the thoracolumbar spine was 
to 80 degrees, again, greater than 30 degrees.  Thus, a 40 
percent evaluation under the current criteria for rating 
spinal disabilities cannot be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5242 (2006).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  No further 
compensation is warranted under these provisions because 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements has not been shown, and weakened movement, 
excess fatigability, and incoordination are not objectively 
apparent.  

The Board observes that a staged rating is not necessary 
herein because the veteran's disability appears to have 
improved during the course of the appeal, and whether he has 
a current disabling condition of the low back is 
questionable.  See Fenderson, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected low back disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


